Citation Nr: 1116137	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-33 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen claims of service connection for nervousness, depression, mood swings, fatigue, profuse sweating, hypertension, muscle and joint pain, dizziness, bilateral arm numbness, nosebleeds, skin lesions, tinnitus, shortness of breath, chest pain, hypertension, light sensitivity and eye burning and, if so, whether the reopened claims may be granted.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, anxiety, dysthymia, and claustrophobia (also claimed as a disability manifested by nervousness, depression, mood swings, anxiety, sweating, sleep disturbance, fatigue, and/or lack of motivation and stamina).  

3.  Entitlement to service connection for infertility, claimed as due to radiation exposure.  

4.  Entitlement to service connection for vertigo, claimed as dizziness.  

5.  Entitlement to service connection for an anal fissure, claimed as due to radiation exposure and/or stress.  

6.  Entitlement to service connection for hemorrhoids.  

7.  Entitlement to service connection for tender testicles.

8.  Entitlement to service connection for nausea, claimed as due to radiation exposure.  

9.  Entitlement to service connection for chronic nosebleeds, claimed as due to radiation exposure.  

10.  Entitlement to service connection for bilateral hearing loss.  

11.  Entitlement to service connection for tumor affecting the lower jaw.  

12.  Entitlement to service connection for a residual bilateral thumb disability.  

13.  Entitlement to service connection for a left deltoid scar.  

14.  Entitlement to service connection for plantar fasciitis, claimed as bilateral foot pain.  

15.  Entitlement to service connection for heartburn.  

16.  Entitlement to service connection for allergies, claimed as multiple sensitivities due to radiation exposure.

17.  Entitlement to service connection for a respiratory disability manifested by chest pain, shortness of breath, and chronic cough, claimed as due to radiation exposure.  

18.  Entitlement to service connection for a head injury due to trauma and concussion, to include a traumatic brain injury.  

19.  Entitlement to service connection for a neck/cervical spine disability.  

20.  Entitlement to service connection for a lumbar spine disability.  

22.  Entitlement to service connection for a bilateral shoulder disability.  

23.  Entitlement to service connection for a neurological disability affecting the upper and lower extremities, to include muscle and joint pain.  

24.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated December 2004 and July 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On substantive appeals submitted via VA Form 9 in September 2006 and February 2008, the Veteran requested Board hearings.  The Veteran was scheduled a Travel Board hearing in December 2008 and notice of the scheduled hearing was sent to the Veteran's address of record but he did not appear.  He has not submitted good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

The  issues of whether new and material evidence has been submitted to reopen a claim of service connection for colon problems and entitlement to special monthly compensation due to los of productive organ have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder, vertigo, neurological disability affecting the upper and lower extremities, skin disability, hearing loss, tinnitus, eye disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2001 rating decision, the RO denied entitlement to service connection for several disabilities and conditions, including nervousness, depression, mood swings, fatigue, profuse sweating, hypertension, muscle and joint pain, dizziness, bilateral arm numbness, nosebleeds, skin lesions, tinnitus, shortness of breath, chest pain, hypertension, light sensitivity and eye burning.  The Veteran did not appeal that decision, and it became final.

2.  Evidence received since the final January 2001 rating decision is new, relates to an unestablished fact necessary to substantiate the claims of service connection for nervousness, depression, mood swings, fatigue, profuse sweating, hypertension, muscle and joint pain, dizziness, bilateral arm numbness, nosebleeds, skin lesions, tinnitus, shortness of breath, chest pain, hypertension, light sensitivity and eye burning, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims, so as to permit reopening of each claim.  

3.  There is no competent lay or medical evidence showing a diagnosis of infertility.  

4.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has hemorrhoids and an anal fissure that are related to his active military service.  

5.  The competent and probative medical evidence of record preponderates against a finding that the Veteran currently has right ear hearing loss that is due to any incident or event in active military service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after separation from service.

6.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has tender testicles, nausea, chronic nosebleeds, lower jar tumor, bilateral thumb disability, left deltoid scar, plantar fasciitis, heartburn, hypertension, and allergies that are related to his active military service.  


CONCLUSIONS OF LAW

1.  The January 2001 rating decision denying service connection for nervousness, depression, mood swings, fatigue, profuse sweating, hypertension, muscle and joint pain, dizziness, bilateral arm numbness, nosebleeds, skin lesions, tinnitus, shortness of breath, chest pain, hypertension, light sensitivity and eye burning is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence to reopen the claims of entitlement to service connection for nervousness, depression, mood swings, fatigue, profuse sweating, hypertension, muscle and joint pain, dizziness, bilateral arm numbness, nosebleeds, skin lesions, tinnitus, shortness of breath, chest pain, hypertension, light sensitivity and eye burning has been received, and the Veteran's claims for those benefits are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Infertility was not incurred in or aggravated by active military service, to include exposure to radiation therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).  

4.  Hemorrhoids and an anal fissure were not incurred in or aggravated by active military service, to include exposure to radiation therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).  

5.  Right ear hearing loss was not incurred in or aggravated by service, nor may sensorineural hearing loss, as an organic disease of the nervous system, be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  

6.  A disability manifested by tender testicles, nausea, and chronic nosebleeds were not incurred in or aggravated by active military service, to include exposure to radiation therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2010).  

7.  A lower jar tumor, bilateral thumb disability, left deltoid scar, plantar fasciitis, heartburn, hypertension, and allergies were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in June 2003, May 2004, July 2004, March 2005, June 2005, and May 2007 that fully addressed all required notice elements and were sent prior to the initial AOJ decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The Board also notes that the letters issued in May 2007 informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claims.  The RO has obtained all of the Veteran's service treatment records that are available.  In this regard, the Veteran has asserted that treatment records from Whiteman Air Force Base are not included in his records, although he received treatment there during service.  The National Personnel Records Center (NPRC) searched for the records but indicated that a search for records from Whiteman for 1867 and 1968 did not locate any records for the Veteran.  The NPRC's response indicates that records from Whiteman are available but that there were not related to the Veteran. Therefore, the Board finds VA has satisfied its duty to obtain the Veteran's service treatment records.  

The RO has also obtained post-service treatment records from VA and all private health care providers identified by the Veteran.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded VA examination in October 2003.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

New and Material Evidence

To reopen a claim which has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In a January 2001 rating decision, the RO denied entitlement to service connection for several disabilities and conditions, including nervousness, depression, mood swings, fatigue, profuse sweating, hypertension, muscle and joint pain, dizziness, bilateral arm numbness, nose bleeds, skin lesions, tinnitus, shortness of breath, chest pain, light sensitivity and eye burning.  The RO denied the Veteran's claims on the basis that there was no evidence showing that those disabilities and conditions were incurred in or aggravated by military service.  The Veteran did not appeal the RO's determination and, thus, the January 2001 rating decision became final.  See 38 U.S.C.A. § 7105.  

Since the January 2001 rating decision, the new evidence received includes statements from the Veteran that, following what he believes constituted radiation exposure in service, he developed multiple chronic symptoms which have continued since that time, including light sensitivity, sweating, muscle and joint pain, fatigue, skin lesions, shortness of breath, nose bleeds, tinnitus, eye burning, mood swings and depression, high blood pressure, nervousness, dizziness, bilateral arm numbness, and chest pain.  

The Veteran is competent to provide evidence regarding symptoms he has experienced, including when those symptoms were manifested, and in determining whether new and material evidence has been submitted to reopen a claim for service connection, the Board presumes the credibility of all evidence.  Therefore, the Board finds that the Veteran has submitted lay evidence that is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  Accordingly, the claims for entitlement to service connection for nervousness, depression, mood swings, fatigue, profuse sweating, hypertension, muscle and joint pain, dizziness, bilateral arm numbness, nosebleeds, skin lesions, tinnitus, shortness of breath, chest pain, hypertension, light sensitivity and eye burning may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of each claim.  The Veteran will not be prejudiced thereby, as he has been advised of the law and regulations pertaining to entitlement to service connection and has been afforded an opportunity to present argument and evidence in support of his claims.  Moreover, the RO has considered the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

At the outset, the Board notes that the Veteran is seeking entitlement to service connection for several disabilities that he believes are the result of either his reported in-service radiation exposure or the two motor vehicle accidents he was in during service.  The issue of the Veteran's reported radiation exposure is discussed in the Remand portion of this decision.  

As to the in-service motor vehicle accidents, the Veteran has reported that, in the spring of 1968, he was involved in a motorcycle accident as a passenger, which resulted in his being knocked unconscious.  He has reported that, when he came to, he hobbled over to the driver of the motorcycle, R.N., who was bleeding and had bones protruding out of his leg, and eventually called for help.  Similarly, the Veteran has reported that, in the spring of 1967 or 1968, he and other service members were riding in the open bed of an El Camino and he fell out of the bed after suffering a dizzy spell.  He has reported that, when he came to, he was strapped to a hospital table being scrubbed by doctors and nurses, which was so painful that he passed out again.  

The available service treatment records (STRs) do not contain any information or evidence regarding any motor vehicle accidents in which the Veteran was involved.  Nevertheless, the Veteran has submitted lay statements from R.N., and another person who served with him at Whiteman AFB.  In a statement received in August 2004, R.N. confirmed that he and the Veteran were involved in a motorcycle accident during service, which resulted in both of them being taken to the hospital where only he received treatment because of a shortage of base personnel.  In a statement received in December 2004, D.W. stated that she was aware that the Veteran was involved in a motorcycle and El Camino accident during service.  

While the STRs do not contain any evidence regarding the reported in-service motor vehicle accidents (MVAs), the lay statements from R.N. and D.W. corroborate the occurrence of the accidents and, thus, the Veteran's report of being involved in two MVAs during service is considered competent and credible.  

The Board will proceed to evaluate the merits of each claim.  

Infertility

The Veteran has asserted that service connection is warranted because he currently suffers from infertility that is related to his reported in-service radiation exposure.  In support of his assertion, the Veteran has reported that he has unsuccessfully tried to have children with six different women, all of whom had complications getting pregnant or miscarriages.  

While the Veteran has asserted that he currently suffers from infertility, there is no medical evidence of record that shows he has been diagnosed with infertility.  The service and post-service medical evidence is negative for any complaints, treatment, or findings related to infertility.  The only evidence of record that suggests the Veteran is unable to reproduce is the Veteran's own statements.  While there are some symptoms and disabilities that are capable of observation, report, and diagnosis by laypersons, the Board notes that a diagnosis of infertility requires medical observation and testing.  

In making this determination, the Board has considered the statements submitted by the Veteran and other laypersons which confirm that the Veteran's former girlfriend/wife had a miscarriage; however, these statements are inadequate to establish that the miscarriage was due to the Veteran's infertility.  Without medical evidence confirming a diagnosis of infertility, the lay statements submitted in support of this claim, which state that he is unable to have children and show that his partners have suffered miscarriages, are not considered competent and credible diagnoses of infertility.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, after review of the record, the Board finds there is no competent lay or medical evidence of record of infertility.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Because there is no showing of a current infertility disability, there is no need to delay the resolution of this issue pending the Remand for a determination as to the Veteran's radiation exposure in service.  Therefore, the Veteran's claim of service connection for infertility must be denied, as the evidence fails to establish he has the claimed condition.  There is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. at 55.

Anal Fissure and Hemorrhoids

The Veteran is seeking service connection for an anal fissure and hemorrhoids.  He has asserted that, following the in-service vehicle accidents, his colon was hanging out of his buttocks and that he went to the hospital several times where he was given hemorrhoid cream.  

The service treatment records do not contain any complaints, treatment, or findings related to hemorrhoids or an anal fissure.  Nevertheless, the Veteran's report that he manifested hemorrhoids during service is considered competent lay evidence.  

The Veteran has not provided lay or medical evidence that shows he has suffered from hemorrhoids since he was separated from service.  Instead, the first and only time the Veteran is shown to seek treatment for hemorrhoids after service is in July 2001, when he reported having a hemorrhoid problem that occurs two times a year and is responsive to medication, although still symptomatic.  

In evaluating the Veteran's claim, the Board finds that the gap of years between the Veteran's service and the first time he is shown to complain of hemorrhoids after service is evidence against a finding that any hemorrhoids manifested in service represented a chronic disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson, supra.  

In addition to the foregoing, the Board notes there is no lay or medical evidence of record that establishes a causal link between the Veteran's current hemorrhoids and military service.  As noted, the Veteran has not provided any lay evidence of continuity following service and there is no medical evidence or opinion of record that relates his current hemorrhoids to military service.  

Therefore, while there is competent lay evidence of hemorrhoids during service, the Board finds the preponderance of the evidence is against the grant of service connection for hemorrhoids, as there is no evidence suggestive of a medical nexus between the hemorrhoids that were manifested during service and those that the Veteran currently experiences.  Because the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

As to the claimed anal fissure, the Board notes that there is no competent evidence of record which documents the presence of an anal fissure.  In this regard, the Board notes that an anal fissure is not the type of disability that can be observed and reported by a layperson, as it is manifested by an ulcer at the margin of the anus.  See Dorland's Illustrated Medical Dictionary 634 (28th ed. 1994).  Indeed, the Board finds that laypersons are not capable of "diagnosing" ulcers; nor does the Board find it likely that a layperson is capable of observing an ulcer that is affecting one's anus.  Therefore, the Board finds there must be medical evidence of an anal fissure to establish a current diagnosis of that condition.  

The Veteran has asserted that he has suffered from an anal fissure since his late 20s.  However, he has not submitted or identified any post-service medical evidence that contains treatment, findings, or diagnosis related to an anal fissure.  In this regard, the Board notes that, in November 2003, the Veteran requested a suppository to treat an anal fissure; however, there is no record or treatment showing that the reported anal fissure was confirmed by clinical observation and/or testing.  In evaluating this claim, the Board finds probative that the post-service treatment records are otherwise completely negative for any findings or notation of an ulcer affecting the Veteran's anus.  

In sum, the Board finds there is no competent evidence of a diagnosis of an anal fissure and, thus, the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Because there is no showing of a current anal fissure disability, there is no need to delay the resolution of this issue pending the Remand for a determination as to the Veteran's radiation exposure in service.  Therefore, the Veteran's claim for service connection for an anal fissure must be denied, as the evidence fails to establish he has the claimed condition.  There is no doubt to be resolved.  See Gilbert, supra.  

Tender Testicles, Nausea, Nosebleeds, 

The Veteran has asserted that, because of his exposure to radiation in service, he currently suffers from tender testicles, nausea, and nosebleeds.  He has asserted that he developed these symptoms following his in-service radiation exposure.  

While the Veteran has asserted that these symptoms are related to his in-service radiation exposure, there is no evidence that these symptoms are manifestations of an underlying or associated disability.  In this regard, the Board notes that symptoms, alone, without evidence of a diagnosed or identifiable underlying disability or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  

In evaluating the Veteran's claims, the Board notes that the service and post-service treatment records do not contain any specific treatment or findings for these symptoms; nor is there any indication that these symptoms are indicative of a chronic disability.  In fact, the Veteran has not submitted lay or medical evidence that shows that his symptoms of tender testicles, nausea, and nosebleeds are related to disabilities for which service connection can be granted.  

Based upon the foregoing, the Board finds there is no evidence showing the Veteran currently suffers from disabilities manifested by tender testicles, nausea, or nosebleeds and, thus, the claims must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There is no reasonable doubt to be resolved.  See Gilbert, supra.

Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  

The Veteran has asserted that he currently has hearing loss as a result of significant noise exposure from guns being fired on the firing range and the woods.  He has also asserted, in the alternative, that his current hearing impairment is related to the two in-service vehicle accidents.  

The Veteran's service personnel records reflect that he had several occupational specialties during his military service, including telephone installer, missile communications repairman, and maintenance controller and analyst.  These military occupational specialty (MOS), are not generally presumed to result in any significant noise exposure.  Nevertheless, the Veteran's assertion that he incurred noise exposure from guns firing is considered competent lay evidence.  

The service treatment records reflect that the Veteran's hearing was within normal limits bilaterally at entrance into service and at a medical examination conducted in January 1969.  The service treatment records do not contain any complaints, treatment, or findings related to hearing loss.  As noted, the lack of evidence showing hearing loss during service is not fatal to the Veteran's claim.  Instead, there must be evidence that his current hearing disability is related to his military service.  See Hensley, supra.  

The Veteran was afforded a VA examination in October 2003 to determine if he has a current hearing disability that is related to his military service.  At that examination, audiometric testing revealed normal hearing in the right ear, with high frequency hearing loss in the left ear.  See October 2003 VA examination report.  The VA examiner opined that the Veteran's left ear hearing loss is not related to his military service because his hearing was normal at separation.  Given the Court's holding in Hensley, supra, the Board finds that an additional medical opinion is needed as to the left ear, and that issue is addressed in the Remand section below.  

As to the Veteran's right ear, the Board notes there is no other evidence of record that shows the Veteran currently manifests hearing loss, as defined by VA, in his right ear.  In fact, an audiogram conducted in December 2003 also reflects that the Veteran has normal hearing acuity in his right ear.  Moreover, the Veteran has not identified any other post-service treatment records which show that he currently has right ear hearing loss, as defined by VA.  

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that Court has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as noted, the evidence does not show that the Veteran has had right ear hearing loss at any time during service or the pendency of this claim and appeal.  

In this context, the Board notes that service connection for bilateral hearing loss on a presumptive basis is not available in this case, because, as noted, there is no indication that the Veteran manifested an organic disease of the nervous system, shown to include right ear hearing loss, to a compensable degree within his first post-service year or at any time since service.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for right ear hearing loss, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


Tumor, Lower Jaw

The Veteran has asserted that service connection is warranted for a tumor in his lower jaw.  

The service treatment records do not contain any complaints, treatment, or findings related to a tumor disability involving the lower jaw.  

In support of his claim, the Veteran has submitted a document that appears to contain a picture of an X-ray of a tooth, which contains a concentrated object located near the base of the tooth.  There is a hand-written notation of "tumor" located on the document; however, there is no indication as to who wrote the notation or what evidence was used to determine that the concentrated object is, in fact, a tumor.  Therefore, the hand-written notation is afforded no probative value.  

Instead, the Board notes that there are no findings or diagnoses reflected on the document; nor is there any identifying information about the X-ray, including the person of whom the X-ray was taken, the date it was conducted, the specific tooth to which the X-ray corresponds, or the facility or physician who requested the X-ray.  In sum, this piece of evidence does not contain any information or evidence that confirms that the Veteran currently suffers from a tumor in his lower jaw.  Therefore, the document is afforded little probative value in establishing entitlement to service connection for a lower jaw tumor.  

The Veteran has not submitted or identified any other post-service treatment records that would show he currently has a tumor on his lower jaw.  In fact, the post-service medical evidence of record does not contain any complaints, treatment, or findings related to a lower jaw tumor.  Therefore, the claim for service connection for a tumor affecting the lower jaw must be denied, as there is no competent evidence of the claimed condition, and there is no reasonable doubt to be resolved.  See Gilbert, supra.



Bilateral Thumbs

The Veteran has asserted that service connection is warranted because he injured his thumbs during a hacksaw accident in service when he first arrived at Whiteman AFB.  He has asserted that he was rushed to the hospital for the injuries, where he received several stitches.  

The service treatment records do not contain any complaints, treatment, or findings related to a left or right thumb injury.  Nevertheless, the Veteran's report that he incurred a thumb injury during service is considered competent lay evidence.  

The Veteran has not provided lay or medical evidence that shows he has suffered from a residual bilateral thumb disability since he was separated from service.  Instead, the first and only time the Veteran is shown to seek treatment for his thumbs after service is in June 2003, when he complained of left thumb pain that he attributed to an in-service laceration.  The post-service treatment records do not contain any other complaints, treatment, or findings related to a residual left or right thumb disability.  

While there is current evidence of left thumb pain that the Veteran has attributed to service, the Board notes that there is no indication that the Veteran's thumb pain is associated with an underlying or associated disability.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In fact, the Veteran has not identified or submitted any lay or medical evidence that shows he has sought treatment for problems associated with his right thumb; nor has he submitted evidence that shows he currently suffers from a bilateral thumb disability for which service connection can be granted.  

Therefore, the claim of service connection for a residual bilateral thumb disability must be denied, as there is no competent evidence of the claimed disabilities.  There is no reasonable doubt to be resolved.  See Gilbert, supra.

Left Deltoid Scar

Although the issue of service connection for a left deltoid scar has been certified to the Board, review of the record reveals that the Veteran has never claimed entitlement to service connection for a left deltoid scar.  

In this regard, the Board notes the Veteran has asserted that he believes he was exposed to experimental drugs during service when he received inoculations by way of an air gun.  However, the Veteran has never specifically asserted or submitted evidence that shows he currently suffers from a left deltoid scar as a result of the air gun inoculations.  Instead, the evidence shows that, in support of the claim's on appeal he submitted a buddy statement from C.H., received in August 2003, which states that the air gun inoculations he received resulted in a tear in his left deltoid, which required six months to live and left a permanent scar.  Neither the Veteran nor C.H. have asserted that the Veteran currently suffers from a scar on his left deltoid.  

Based on this evidence, the Board finds there is no evidence to support the grant of service connection for a left deltoid scar in this appeal, as there is no evidence that the Veteran has the claimed condition.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the claim for service connection for a left deltoid scar must be denied, and there is no reasonable doubt to be resolved.  See Gilbert, supra.

Plantar Fasciitis, Heartburn, Hypertension,
and Allergies

The Veteran is seeking service connection for a foot disability manifested by pain, heartburn, and hypertension.  

The STRs do not contain any complaints, treatment, or findings related to a bilateral foot disability, heartburn, and hypertension.   In addition, the Veteran has not provided lay or medical evidence that shows he has suffered from a bilateral foot disability, heartburn, or hypertension disability since he was separated from service.  

The first time the Veteran is shown to seek treatment for painful feet after service is in July 2003, when he complained of painful feet, especially in the arch and heel of the foot.  The Veteran was diagnosed with plantar fasciitis and continued to receive treatment thereafter.  

The post-service treatment records contain only one report of heartburn in November 2003; however, there are no associated clinical findings, laboratory tests, or treatment documented at that time.  The post-service treatment records do not contain any other complaints, treatment, or findings related to heartburn.  Nevertheless, because heartburn is the type of symptoms that is capable of lay observation and report, the Veteran's report that he currently suffers from heartburn is considered competent.  

As to hypertension, the post-service treatment evidence reflects that the Veteran has reported continuously sought treatment for hypertension since November 2001.  

In addition to the foregoing, the Veteran is seeking service connection for allergies.  He has asserted that he has "multiple sensitivities", including sensitivity to drugs, household products, coffee, eggs, meat, and cigarettes, that are a result of his exposure to radiation in service.  The post-service treatment records document the Veteran's report of suffering from multiple allergies, including allergies to drugs and environmental causes.  See VA outpatient treatment records dated July 2004, January 2005; see also Valencia Counseling Services records dated June 2004.  

Despite the lay and medical evidence showing that the Veteran currently suffers from plantar fasciitis, heartburn, hypertension, and allergies, the Board notes there is no medical evidence or opinion of record that establishes that these disabilities are related to the Veteran's military service.  In this regard, the Board notes the Veteran has not been afforded a VA examination in conjunction with these claims; however, the Board finds a VA examination is not needed because there is no indication that the Veteran's current disability may be related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Indeed, no medical professional has provided a statement that suggests a causal relationship between the Veteran's military service and his current plantar fasciitis, heartburn, hypertension, and allergies and the Veteran has not provided any lay statements asserting that he has suffered from plantar fasciitis, heartburn, hypertension, or allergies since service.  In fact, there is a gap of more than 20 years between the time the Veteran was separated from service and when he is first shown to complain of these disabilities.  This gap in the record militates against a finding that the Veteran suffered a chronic bilateral foot, gastrointestinal, blood pressure, or allergy disability in service, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Without competent evidence establishing a nexus between the Veteran's military service and plantar fasciitis, heartburn, hypertension, and allergies that was diagnosed and observed many years after service, the evidence of record preponderates against the grant of service connection.  Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for plantar fasciitis, heartburn, hypertension, and allergies and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Nervousness, Depression, Mood Swings, Sweating, Sleep Disturbance, 
Fatigue, and Lack of Motivation and Stamina 

As noted, the Veteran has filed separate claims seeking service connection for disabilities manifested by nervousness, depression, mood swings, sweating, sleep disturbance, fatigue, and lack of motivation and stamina.  

The evidence of record reflects that the Veteran has been diagnosed with multiple psychiatric disabilities which may be manifested by a myriad of symptoms, including nervousness, mood swings, sweating, sleep difficulties, and fatigue.  See post-service treatment records dated September 2000 (VA Psychiatric Consult and Valencia Counseling Service report), January 2001 (VA Mental Health Assessment), and June 2004 and July 2005(Valencia Counseling Services).  There is no indication or suggestion in the record that these conditions represent distinct disabilities, such as a mood disorder, sleep apnea, or chronic fatigue syndrome.  Instead, the evidence reflects that the Veteran has complained of these conditions while receiving treatment for his psychiatric disabilities.  

Therefore, because these conditions are shown to be symptoms or manifestations of the Veteran's psychiatric disabilities, the Board finds that the issues of service connection for disabilities manifested by nervousness, depression, mood swings, sweating, and fatigue are inextricably intertwined with the claim for an acquired psychiatric disorder and that the issues should be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

The Veteran has also asserted that he experiences lack of motivation and stamina, which he believes are related to his exposure to radiation in service.  The Board notes that lack of motivation and stamina are not disabilities, per se, and there is no indication in the record that the Veteran's reported lack of motivation and stamina represent chronic disabilities.  Instead, the Board notes that the Veteran's lack of motivation and stamina may be related to his psychiatric disability, to include the fatigue he experiences.  Therefore, the issue of service connection for lack of motivation and stamina is inextricably intertwined with the claim for an acquired psychiatric disorder.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the Remand section of this decision.  



ORDER

Entitlement to service connection for infertility is denied.  

Entitlement to service connection for an anal fissure and hemorrhoids is denied.  

Entitlement to service connection for tender testicles, nausea, and nosebleeds is denied.  

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for tumor affecting the lower jaw is denied.

Entitlement to service connection for a bilateral thumb disability is denied.  

Entitlement to service connection for a left deltoid scar is denied.  

Entitlement to service connection for plantar fasciitis, heartburn, hypertension, and allergies is denied.


REMAND

Radiation Exposure

The Veteran is seeking service connection for numerous disabilities that he believes are related to exposure to radiation in service.  

The Veteran has consistently reported that he was exposed to radiation while performing his duties as a missile communications specialist, which required that he work near missile heads that may have been leaking.  The Veteran has asserted that he was required to go into the missile silos and repair the equipment.  In support of his assertion, the Veteran has submitted evidence that shows that Whiteman Air Force Base (AFB) was headquarters for the 351st strategic Missile Wing, which contained 150 Minuteman II Intercontinental Ballistic Missile silos and 15 launch facilities.  

The Veteran has asserted that he currently suffers from the following disabilities and conditions that are related to his exposure to radiation: muscle pain and soreness, neurologic disability affecting the upper and lower extremities, skin disability, respiratory disability manifested by shortness of breath, chest pain, and chronic cough, and an eye disability.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain disabilities that are presumptively service connected, specific to radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Unfortunately, the evidentiary record does not contain sufficient information to determine if the Veteran participated in radiation-risk activity.  In determining whether a veteran participated in radiation-risk activities, VA has the duty to gather all relevant evidence from various sources of information, including information from the Defense Nuclear Agency and other possible sources of information.  Earle v. Brown, 6 Vet. App. 558 (1994).  However, it does not appear that the RO has undertaken any development to determine if the Veteran participated in radiation-risk activity, as alleged.  

Given the Veteran's report of working in and around nuclear warheads, the evidence confirming that he was a missile communications repairman, and the evidence confirming that Intercontinental Ballistic Missile silos were housed at Whiteman AFB, the Board finds that additional development is needed in order to verify if the Veteran was, indeed, exposed to radiation during military service.  

Because the Veteran has argued that he has several disabilities as a result of his radiation exposure, the Board finds that the issues of service connection for muscle pain and soreness, neurologic disability affecting the upper and lower extremities, skin disability, a disability manifested by shortness of breath, chest pain, chronic cough, hearing loss, tinnitus, and an eye disability cannot be adjudicated until appropriate development has been completed to verify the Veteran's exposure to radiation.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

The Board finds, however, that other development is also needed with respect to the issues of neurologic disability, skin disability, left ear hearing loss, and tinnitus.  

Neurologic Disabilities Involving the
Upper and Lower Extremities

The Veteran is seeking service connection for numbness of the arms, hands, and fingers that he has asserted began during service.  He has asserted that the numbness began following his exposure to radiation or, in the alternative, following the in-service motor vehicle accidents.  Similarly, the Veteran has asserted that he has neurologic damage to his lower extremities that is the result of his duties as a missile communications specialist, which he believes involved radiation exposure.  He has asserted that he suffers from pain, twitching, and cramps in his legs.  

The service treatment records do not contain any complaints, treatment, or findings related to numbness affecting the upper or lower extremities.  Nevertheless, the Veteran has reported that he experienced hand numbness during service after working in missile silos, which is considered competent lay evidence.  He has asserted that, since service, he has continued to suffer from numbness affecting his upper and lower extremities.  

The post-service treatment records reflect that the Veteran has variously sought treatment for numbness and tingling in his arms and hands.  See VA outpatient treatment records dated July 2001, March 2003, and February 2004.  The evidence also reflects that the Veteran's complaints of numbness and tingling have been diagnosed as carpal tunnel syndrome, which was apparently confirmed by an EMG. See VA outpatient treatment records dated September and November 2001.  The Board notes that the EMG report is not included in the record and, thus, it is not clear if both upper extremities were evaluated for neurologic abnormalities.  

Nevertheless, the record contains a March 2003 consultation form from Dr. F.B., which reflects that the Veteran has bilateral arm/forearm numbness with paresthesias in both hands and fingers, which is likely related to the motorcycle accident in 1969.  Dr. F.B. also noted that the Veteran was thrown out of a car in an accident earlier in 1969.  

While Dr. F.B. did not provide a rationale in support of his conclusion, the Board finds that his March 2003 statement is sufficient evidence that the Veteran's current upper extremity neurologic disability may be related to his military service.  

With respect to the lower extremities, the record contains a medical referral form, dated September 2003, which contains a diagnosis of persistent neuropathy secondary to radiation poison.  While the examining physician did not provide any indication as to what tests were performed to support the diagnosis of neuropathy, if the neuropathy affects both lower extremities, or provide a rationale in support of his conclusion, the Board finds that evidence is sufficient evidence to establish that the Veteran may have a neurologic disability involving his lower extremities which may be related to his military service.  

Therefore, given the evidence of the two vehicle accidents in service, the Veteran's description of his duties during service, the evidence of a current disability, e.g. carpal tunnel syndrome and neuropathy, and the evidence suggesting that there may be a nexus between the current disability and service, the Board finds that a remand is necessary to determine the extent of any currently manifested neurologic disability and to obtain a medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Skin Disability

The Veteran has asserted that, after his exposure to radiation, he began experiencing skin lesions.  The service treatment records do not contain any complaints, treatment, or findings related to any disabilities involving the skin.  Nevertheless, the Veteran's report of suffering from skin lesions in service is considered competent lay evidence.  

The Veteran has also asserted that, following service, he continued to manifest lesions all over his body, including on his legs, buttocks, and lower abdomen, which is considered competent and credible lay evidence of continuity of symptomatology following service.  

The post-service medical evidence reflects that the Veteran has sought treatment for lesions affecting his back, legs, arms, and right ear.  See VA outpatient treatment records dated January 2001, August 2004, and September 2007.  He has been variously diagnosed with squamous cell carcinoma involving the right ear, seborrheic keratoses involving the back, legs, and arms, and actinic keratoses involving the right eyebrow.  See VA outpatient treatment records dated January 2001 and September 2007.  

While the Veteran has been diagnosed with multiple skin disabilities, the medical evidence of record does not contain any indication as to the etiology of his disabilities.  In January 2001, a physician noted that the Veteran has skin rashes and that he cannot use deodorant, shampoo, dryer sheets, or paint, which suggests that his skin disabilities may be due to environmental causes.  However, the Veteran's credible lay evidence of continuity of symptoms following service is sufficient to establish that there may be a link between the Veteran's current skin disabilities and the skin lesions he manifested in service.  

Therefore, given the lay evidence of skin lesions during service, the evidence of current skin disabilities, and the lay evidence which suggests that there may be a nexus between the current disability and service, the Board finds that a remand is necessary to obtain a medical nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Left Ear Hearing Loss and Tinnitus

The Veteran has asserted that he currently suffers from hearing loss and tinnitus that are a result of significant noise exposure in service.  He has specifically asserted that his hearing loss and tinnitus are related to noise exposure from guns being fired on the firing range and in the woods.  In the alternative, the Veteran has asserted that his disabilities may be related to the two vehicle accidents that occurred during service.  

In October 2003, the Veteran was afforded a VA examination to determine if his current hearing loss and tinnitus disabilities are related to military service.  While high frequency hearing loss and tinnitus were diagnosed and found to be consistent with cochlear ear damage caused by noise exposure, the examiner opined that the Veteran's hearing loss and tinnitus are not related to acoustic trauma in service because his hearing was normal at separation from service.  

As noted, the lack of any evidence showing the Veteran exhibited hearing loss during service is not fatal to his claim.  Instead, the Court has held where there [is] no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley, 5 Vet. App. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

In this case, the October 2003 VA examiner stated that it is as likely as not that the Veteran's hearing loss and tinnitus are the results of post-service noise exposure; however, the examination report reflects that the Veteran denied any occupational or recreational noise exposure, which is considered competent evidence.  

Therefore, the Board finds that the rationale provided in support of the October 2003 VA opinion is inadequate and that additional consideration must be given as to whether the evidence sufficiently demonstrates a medical relationship between the Veteran's in-service noise exposure and his current hearing loss and tinnitus disabilities.  In this regard, the Board finds that an opinion addressing whether the events the Veteran has reported that occurred in service are likely to result in cochlear damage similar to that seen on examination.  On remand, the RO will be requested to obtain an adequate medical opinion.  

Head Injury

The Veteran has consistently asserted that he suffers from head pain as a result of trauma and a possible concussion that was incurred during in-service vehicle accidents.  

In this regard, the Board notes that, while the lay statements submitted in this claim corroborate that the Veteran was involved in two vehicle accidents during service, the lay statements do not provide any evidence regarding the type of symptoms the Veteran incurred as a result of the in-service accidents.  The only evidence of record that addresses the injuries the Veteran incurred during the in-service accidents are the Veteran's statements.  

In support of his claim, the Veteran submitted an April 2005 medical record which reflects that he has been diagnosed with a traumatic brain injury (TBI) with concussion, loss of consciousness, and a mental disorder related thereto.  See April 2005 record from Dr. H.S.  In July 2005, Dr. H.S. submitted a statement indicating that he has been the Veteran's primary care physician since February 2005.  He stated that, although it is difficult or impossible to diagnose traumatic injury from an office exam or imaging studies, he believes that the Veteran suffers from symptoms that are consistent with TBI, including chronic tinnitus, photosensitivity, memory loss, and slowness of mental processing.  

While Dr. H.S. has stated that the Veteran suffers from TBI, it is not clear what clinical tests were done to confirm this diagnosis, as the evidentiary record does not contain any treatment records from Dr. H.S.  In this regard, the Board notes that, while evidence dated subsequent to the April and July 2005 statement continue to refer to a "documented" TBI but it is not clear if the reporting physicians conducted any tests to confirm the diagnosis.  See VA outpatient treatment records dated July and October 2005; see also July 2008 statement from Dr. L.H.  In fact, the October 2005 VA outpatient treatment record notes that, while there is a history of TBI, an MRI was essentially normal, albeit with some atherosclerosis.  

Therefore, the Board finds that the probative value of diagnoses of TBI included in the record is lessened.  

Nevertheless, because there is evidence suggesting that the Veteran currently has residuals of a TBI that was incurred during service, the Board finds that the Veteran should be afforded a VA examination, as one has not been conducted in conjunction with this claim and there remains a questions as to the competency of the diagnosis.  The Board also notes that the evidence suggests that the Veteran's TBI injury includes a residual psychiatric disability, which must be evaluated on examination.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, a remand is necessary to schedule a VA examination.  

Acquired Psychiatric Disorder

The Veteran is seeking service connection for a psychiatric disorder that he believes is related to his experiences in military service.  During the pendency of this claim and appeal, the Veteran filed separate claims for PTSD, anxiety, dysthymia, and claustrophobia.  In evaluating the claims on appeal, the Board notes that, while the Veteran has filed separate claims for specific psychiatric disabilities, consideration must be given to all current conditions that are within the scope of the claim, which includes all psychiatric disabilities and associated conditions reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this context, as noted, the Board notes that the evidence reflects that the Veteran has been variously diagnosed with anxiety disorder, not otherwise specified, major depressive disorder, PTSD, and dysthymia, which may be manifested by anxiety/nervousness/sweating, depression, sleep difficulties, and fatigue.  

While the record reflects that the Veteran has been variously diagnosed with psychiatric disabilities, the evidence does not contain a medical opinion that addresses the likely etiology of the Veteran's current psychiatric disability.  There is evidence suggesting that the Veteran's dysthymia may be related to his reported TBI injury but, as noted, additional development is needed as to this issue.  

The Veteran has reported that, while he was stationed at Whiteman Air Force Base, he served as a missile communications repairman, which required that he work on around nuclear warheads and rockets to repair the equipment.  See statements from the Veteran dated June and July 2003.  

In support of his claim, the Veteran has asserted that his current psychiatric disability is related to his being forced, against his will, to go down into underground missile silos, which were loaded gun barrels.  The Veteran reports that they were not given protection and that he feared being blown up each time he entered the silos.  He has also reported feeling claustrophobic because the silo spaces were small and also feeling guilty working on the missiles because he knew they would be used to kill people.  The Veteran has also reported that, because the silos "freaked him out," he was demoted and given another job doing desk work, as reflected in his service personnel records.  

The Veteran's service personnel records (SPRs) confirm that he served as a missile control communication systems repairman, which corroborates his report of working in missile silos.  The SPRs also reflect that he also served as a maintenance controller and analyst, which may be evidence corroborating his report of changing jobs and/or being demoted due to his difficulty working in the silos.  

The Veteran has asserted that he has suffered from mental disabilities since military service.

In evaluating this claim, the Board notes that, despite the evidence of a current disability, lay evidence of an in-service event, and lay evidence of continuity of symptomatology that is sufficient to establish that the current disability may be associated with military service, there is insufficient medical evidence of record on which to decide the claim.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes the Veteran has not been afforded a VA examination in conjunction with this claim.  Therefore, the Board finds a medical examination is needed in order to clarify the Veteran's diagnosis as to any psychiatric disorder currently manifested and to obtain a nexus opinion that addresses the likelihood that any current psychiatric disability is related to his military service.  

With respect to PTSD, the Board notes that service connection for PTSD requires (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2009) (conforming to the Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows that a veteran did not serve in combat with enemy forces during service, or if there is a determination that a veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard to establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include a paragraph which, in pertinent part, states that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3) (2009) (as amended by 75 Fed. Reg. 39843 (July 13, 2010)).  

In addition to the stressful circumstances surrounding his service as a missile communications repairman, the Veteran has asserted that his current diagnosis of PTSD may be related to the two vehicle accidents that occurred during service.  Regarding the in-service motorcycle accident, the Veteran has reported that he has not forgotten seeing R.N.'s bones sticking out of his legs and the blood.  He has also reported that they both were transported to the hospital for treatment but that, only R.N. was treated due to a shortage of medial personnel.  As to the subsequent El Camino accident, the Veteran has reported that, when he came to after being knocked out, he was strapped to a hospital table being scrubbed by doctors and nurses, which was so painful that he passed out again.  

In addition to the foregoing, the Veteran has reported that, in the spring of 1966, he almost suffocated after several other servicemen smothered him with mattresses during a tornado drill.  He has reported that he barely escaped before suffocating.  

As noted above, the stressors involving the vehicle accidents have been corroborated by lay statements submitted by R.N. and D.W.  D.W.'s statement also reflects that she recalls talking to the Veteran after an incident during a tornado drill where he was pinned down with mattresses, which corroborates the occurrence of the tornado drill stressor.  

In evaluating this claim, the Board notes that, while the amended regulation applies to all claims seeking service connection for PTSD that were appealed to the Board by July 13, 2010 but not yet decided by the Board as of that date, the amended regulation is not for application in this case because the Veteran's reported stressors do not involve his fear of hostile military or terrorist activity, as contemplated by the regulation.  Instead, the Veteran's reported stressors involve non-combat related situations, with no involvement of fear of hostile military or terrorist activity.  Therefore, any decision rendered with regard to PTSD will not consider or address the applicability of the recent amendments made to 38 C.F.R. § 3.304.  

While the reported stressors have been corroborated and the Veteran has been diagnosed with PTSD, it is not clear if the reported stressors are sufficient to produce PTSD or any other currently diagnosed psychiatric disability and if there is a link between the Veteran's current symptomatology and the reported stressors.  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses whether there is a causal relationship between the Veteran's current diagnoses and his military service, to include the reported stressors.  

Neck, Shoulders, and Back 

The Veteran has asserted that he currently suffers from neck, shoulder, and low back pain that is related to the injuries he incurred during the in-service vehicle accidents.  

While the service treatment records do not contain any reference to the Veteran's involvement in vehicle accidents, he has submitted buddy statements that corroborate that he was involved in two accidents during service.  As noted, the lay statements only confirm the occurrence of the accidents, not the injuries the Veteran sustained therein.  However, the Veteran's report that he suffered neck, shoulder, and back pain as a result of the injuries is considered competent evidence, despite the lack of contemporaneous medical evidence documenting such.  

The post-service medical evidence reflects that the Veteran has sought treatment for neck, shoulder, and back pain.  See VA outpatient treatment records dated April 2003, April 2005, December 2005, February and August 2007.  

In February 2004, the Veteran submitted a report of neurological emanation from his chiropractor which contained diagnoses of cervical segmental dysfunction, nerve root compression, brachial root compression, and thoracic segmental dysfunction, which the examiner opined that due to injuries sustained in military service.  

While the February 2004 record contains evidence of a current neck, shoulder, and back disability that is purportedly related to military service, review of the examination report reveals that the examination was not adequate.  In this regard, while the examining chiropractor noted the Veteran's report of the in-service accidents, his subjective complaints, and findings from neurologic and orthopedic examination of the Veteran, the examiner did not provide the specific degree of limitation of the Veteran's joints or provide radiological evidence confirming these findings or evidence regarding the effects the diagnosed disabilities have on his daily functioning.  While the findings and conclusions contained in the February 2004 report are considered competent medical evidence, the Board considers the outstanding evidence and findings to be highly relevant in determining whether the Veteran has a chronic disability that is related to his military service and, thus, a new medical examination and opinion are needed to clarify the diagnosis and nexus opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Vertigo

The Veteran has asserted that he manifested dizziness and disorientation during military service and that his dizziness has continued since service.

The service treatment records do not contain any complaints, treatment, or findings related to dizziness or any disabilities manifested thereby.  Nevertheless, the Veteran is competent to provide evidence regarding his symptoms and when they have occurred.  In this regard, the Board notes that dizziness is the type of symptom that is capable of lay observation and report.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The post-service medical evidence reflects that the Veteran has sought treatment for dizziness, which he reported has persisted for 30 years.  See VA outpatient treatment records dated September 2000 and January 2001.  The evidence reflects that the Veteran's complaints of dizziness have been diagnosed as benign positional vertigo (BPV).  See Id.  The post-service medical evidence suggests that the Veteran's vertigo symptoms are more complex for reasons other than BPV alone; however, there is no medical opinion of record that addresses the likely etiology of the Veteran's vertigo.  

An examination with opinion regarding the etiology of this condition is needed.  

TDIU

The Veteran has asserted that he is unable to work due to his mental and physical disabilities.  While service connection has only been established for vertigo, the Board notes that the development conducted on Remand may result in additional service-connected disabilities.  

Therefore, the Board finds that the issue of TDIU is inextricably intertwined with the issues being remanded herein and that adjudication of the TDIU issue must wait until the other issues are resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

For the foregoing reasons, the Board concludes that this case must be remanded to the RO in accordance with due process concerns, and in order to undertake additional evidentiary development, the case is REMANDED for the following action:

1. Take appropriate steps to verify whether the Veteran participated in radiation-risk activity during active military service and provide documentation of such verification in the claims folder.

2. Schedule the Veteran for a VA TBI examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury sustained in service.  The claims file must be reviewed by the examiner and the report should reflect that review was undertaken.  The Compensation and Pension Examination TBI Examination Guidelines that were n effect prior to October 2008 must be followed. 

a. All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to address whether there is sufficient evidence to establish that the Veteran suffered a head injury in service, to include consideration of whether he currently manifests symptoms which support such a finding.  
b. The examiner is asked to identify all residual symptoms (including all subjective complaints) that are determined to be related to the reported in-service head injury.  

c. The examiner should also opine as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any impairment presently manifested, including, but not limited to tinnitus, photosensitivity, vertigo, and a psychiatric disorder, is related to the reported head injury in service.  

d. The examiner's attention is directed to the service treatment records, post-service medical records and the arguments by the Veteran and his representative.  A complete rationale for all conclusions must be included in the report provided.

e. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing psychiatrist should clearly and specifically so specify in the report, and explain why this is so.

3. Schedule the Veteran for an examination(s) to determine/describe the nature and extent of any muscle/joint, neurologic, skin, respiratory, or eye disability found to be present.  Any and all studies deemed necessary by the examiner should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a. A diagnosis of any currently manifested muscle/joint, neurologic, skin, respiratory, or eye disability should be made and the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any currently diagnosed disability is causally related the Veteran's active military service, to include the vehicle accidents that occurred during service and the Veteran's alleged radiation exposure.  

b. The examiner should be informed if there is evidence verifying the Veteran's exposure to radiation during service.  If there is no such evidence, the examiner should, nevertheless, address whether radiation could possibly cause any muscle/joint, neurologic, skin, respiratory, or eye disability found to be present.  

c. A rationale must be provided for each opinion offered.  

d. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing psychiatrist should clearly and specifically so specify in the report, and explain why this is so.

4. Schedule the Veteran for an examination by a VA psychiatrist knowledgeable in evaluating PTSD, to determine/describe the nature and extent of any psychiatric disorder(s) found to be present.  Any and all studies deemed necessary by the examiner should be completed.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a. If the Veteran is found to have PTSD, the examiner is requested to identify the symptoms that meet the diagnostic criteria and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  

b. The examiner should be informed that there is sufficient evidence corroborating the Veteran's report of serving in missile silos, being involved in alleged accidents involving a motorcycle and falling out of an El Camino, and being pinned down with mattresses during service.  

c. The examiner is requested to state whether these events, as described by the Veteran, are sufficient to produce PTSD.  The examiner is also requested to state whether there is a link between the Veteran's current symptomatology the reported stressors.  

d. If the Veteran is found to have a psychiatric disorder other than PTSD, such as depression, anxiety, or dysthymia, phobia (claustrophobia), the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that any currently diagnosed psychiatric disorder is causally related the Veteran's active military service, to include the events described by the Veteran.  

e. As to any psychiatric disorder diagnosed, the examiner is requested to identify all current manifestations thereof, including a statement as to whether the disability(ies) is manifested by nervousness, depression, mood swings, sweating, sleep disturbance, and/or fatigue, including lack of stamina and/or motivation.  

f. A rationale must be provided for each opinion offered.  

g. If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing psychiatrist should clearly and specifically so specify in the report, and explain why this is so.

5. Request that an appropriate medical professional review the claims file and provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the noise exposure reported by the Veteran and/or the alleged in-service vehicle accidents were sufficient to cause the cochlear damage demonstrated at the October 2003 VA examination.  

6. Request that an appropriate medical professional review the claims file and provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that vertigo was incurred in service .  

7. Schedule the Veteran for a social and industrial survey, which includes information concerning the Veteran's previous employment and the reasons for leaving his prior jobs.  Contact with the employers should be made as indicated, and the assistance of the Veteran in obtaining this information should be required as needed. 

8. If deemed necessary, schedule the Veteran for a VA examination to determine the current level of severity of any service-connected disability for which an evaluation has not been provided.  Any and all studies deemed necessary should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a. The examiner should report the current symptoms and manifestations associated with the Veteran's service-connected disabilities.  

b. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's service-connected disabilities.  

c. Thereafter, based on the examination findings and other evidence of record, the examiner is asked to state whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, without regard to his non-service-connected disabilities or his age.  

9. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


